Opinion issued February 27, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-13-00941-CR
                           ———————————
                        EX PARTE ARLENE ALANIZ



                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1403221


                         MEMORANDUM OPINION

      On June 14, 2013, appellant, Arlene Alaniz, was indicted on the felony

charge of injury to a child by omission as to her child, J.A.. See TEX. PENAL CODE

ANN. § 22.04 (West Supp. 2013). The indictment was filed in conjunction with

ongoing parental rights termination proceedings.    On July 29, 2013, Alaniz’s

parental rights were terminated as to J.A. and another child, G.A., in cause
numbers 2008-39339 and 2007-20638 in the 309th Judicial District Court for

Harris County. Alaniz filed an application for a writ of habeas corpus in her felony

case, contending that criminal prosecution for the same acts which caused her

parental rights to be terminated constituted double jeopardy. The trial court held a

hearing and denied the application for writ on October 23, 2013. Alaniz timely

filed a notice of appeal. See TEX. R. APP. P. 26.2(a)(1), 31.1. We affirm.

                                Standard of Review

      We review a trial court’s ruling on a pretrial writ of habeas corpus for an

abuse of discretion. See Kniatt v. State, 206 S.W.3d 657, 664 (Tex. Crim. App.

2006); Washington v. State, 326 S.W.3d 701, 704 (Tex. App.—Houston [1st Dist.]

2010, no pet.). In conducting this review, we view the facts in the light most

favorable to the trial court’s ruling. See Kniatt, 206 S.W.3d at 664; Washington,
326 S.W.3d at 704.

                                      Analysis

      In her sole issue on appeal, Alaniz contends that criminal prosecution for

injury to a child after the State has obtained termination of her parental rights as to

that child based on the same conduct violates federal and state constitutional

prohibitions against successive punishments for the same offense.            See U.S.

CONST. amend. V; Tex. CONST. art. I, § 14. We disagree.




                                          2
      Termination of parental rights is not a punitive criminal measure; it is a civil

action, remedial in nature, designed to protect the health, safety, and welfare of

children. See Perez v. State, 261 S.W.3d 760, 770 (Tex. App.—Houston [14th

Dist.] 2008, pet. ref’d); Malone v. State, 864 S.W.2d 156, 159 (Tex. App.—Fort

Worth 1993, no pet.). The focus of a termination proceeding is not punishment,

but rather the best interests of the child. See Malone, 864 S.W.2d at 159.

Termination of parental rights does not estop the State from pursuing criminal

prosecution for the same acts which led to the termination. Id.

                                    Conclusion

      The trial court did not abuse its discretion in denying the writ of habeas

corpus filed by Alaniz.

      We affirm the judgment.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3